Dear Mr. Babin:
We received your request for an opinion regarding the reimbursement of retirement benefits to a parish employee who was suspended without pay after being charged with a felony.
As indicated in your request, Section 3 of the parish employee conduct and discipline manual provides that any employee indicted or charged with a felony offense shall be immediately placed on leave without pay.  The manual further provides that if the employee is found guilty, he must be fired.  If the employee is found innocent of the charge, he is reinstated and reimbursed in pay.
La.R.S. 42:1411 provides that a public officer shall automatically be suspended from his office without compensation upon  conviction of a felony.  Thus, unlike the parish manual, the state's statute provides for suspension without compensation upon conviction rather than indictment of a felony offense.  We believe the parish manual is in direct conflict with the statute.  And it is in conflict with Article 1, Section 16 of the Louisiana Constitution that mandates every individual charged with a crime be presumed innocent until proven guilty.
It is, therefore, our opinion that this employee was improperly placed on leave without pay.  We believe so not because he was ultimately found guilty of a misdemeanor but because he was suspended without pay prior to the conviction of any crime.  It is further our opinion that this employee  must be reinstated and reimbursed in pay. Please note that compensation or pay includes those benefits earned by the employee, i.e., insurance and retirement.
We trust that this adequately responds to your request.  If you have any questions or need additional information, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam